            Case 1:15-cr-00170-SAB Document 71 Filed 04/27/20 Page 1 of 5



 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                                DISTRICT OF IDAHO
 8
 9 UNITED STATES OF AMERICA,                     No. 1:15-CR-00170-SAB
10              Plaintiff,
11              v.                               ORDER GRANTING
12 JONATHAN DILLARD,                             DEFENDANT’S EMERGENCY
13              Defendant.                       MOTION FOR REDUCTION OF
14                                               SENTENCE
15        Before the Court are Defendant’s Emergency Motion for Reduction of
16 Sentence Pursuant to 18 U.S.C. § 3582(c) (Compassionate Release), ECF No. 65,
17 and Motion to File Overlength Reply Brief, ECF No. 70. Defendant is represented
18 by William Miles Pope. The United States is represented by Justin Whatcott.
19        Defendant asks the Court to reduce his sentence to time served. The Court
20 sentenced Defendant to 87 months incarceration and a lifetime term of supervised
21 release after Defendant plead guilty to Possession and Access with Intent to View
22 Child Pornography, ECF No. 59. Defendant is currently serving his sentence at
23 FCI-Terminal Island, San Pedro, California. When Defendant filed his motion,
24 there were no confirmed positive COVID-19 cases at Terminal Island. In his April
25 24, 2020 reply, Defendant reported the number had risen to 65 confirmed positive
26 COVID-19 cases among inmates. Today, on April 27, 2020, that number stands at
27
28

     ORDER GRANTING DEFENDANT’S EMERGENCY MOTION FOR
     REDUCTION OF SENTENCE ~ 1
            Case 1:15-cr-00170-SAB Document 71 Filed 04/27/20 Page 2 of 5



 1 105 confirmed positive COVID-19 cases. 1 FCI-Terminal Island is overcrowded.
 2 Defendant indicates that FCI-Terminal Island was built for 779 people. Currently,
 3 it houses 1055 inmates.
 4        Defendant has serious health issues, including obesity, diabetes,
 5 hypertension, chronic obstructive pulmonary disease (COPD), and severe mental
 6 health problems, including schizophrenia. Defendant’s IQ is 76, which indicates
 7 borderline intellectual functioning. He ambulates with a walker. It is undisputed
 8 that his age and medical conditions place him among the population most at-risk
 9 from COVID-19.
10        On March 25, 2019, Defendant submitted a compassionate release request to
11 his warden, citing his age, diabetes, and his schizophrenia. As of April 10, 2020,
12 the date he filed his Motion, the warden has not responded to his request.
13        The United States objects to Defendant’s request for compassionate release.
14 It points out that Defendant has only served approximately 41 months of the 87-
15 month sentence and therefore he has yet to receive sex offender treatment because
16 he has more than 36 months to serve on his sentence. The United States asks the
17 Court to deny the motion without prejudice so Defendant can renew his motion
18 once he can show that he has complied with the statutory exhaustion requirement.
19 The United States maintains that before the Court can rule on Defendant’s Motion,
20 Defendant must ask the warden to file a motion on his behalf and give the warden
21 thirty days to consider his request. The United States does not believe his March
22 25, 2019 request to the warden meets the exhaustion requirement. The United
23 States also argues Defendant has not shown that he is no longer a danger to the
24 community nor that the 3553(a) factors support his request.
25 //
26 //
27
28 1 https://www.bop.gov/coronavirus/index.jsp.

     ORDER GRANTING DEFENDANT’S EMERGENCY MOTION FOR
     REDUCTION OF SENTENCE ~ 2
              Case 1:15-cr-00170-SAB Document 71 Filed 04/27/20 Page 3 of 5



 1         Defendant brings his motion pursuant to 18 U.S.C. 3582(c)(1)(A). 2 Under
 2 this provision of the First Step Act, Defendant can seek compassionate release after
 3 exhausting administrative remedies within the Bureau of Prisons. § 3582(c)(1)(A).
 4 He may be eligible for compassionate release if the Court finds “extraordinary or
 5 compelling reasons” to warrant a sentence reduction and Defendant is determined
 6 not to pose a risk of danger to the community and also finds a sentence reduction is
 7 consistent with United States Sentence Commission policy statements. Id. The
 8 Sentencing Guidelines instruct the Court to consider the sentencing factors set
 9 forth in 18 U.S.C. § 3553(a) when deciding a motion for compassionate release,
10 and provide that the Court should not grant a sentence reduction if the defendant
11 poses a risk of danger to the community, as defined in the Bail Reform Act.
12 U.S.S.G. § 1B1.13.
13   2
       (c) Modification of an imposed term of imprisonment.--The court may not
14   modify a term of imprisonment once it has been imposed except that--
15          (1) in any case--
                   (A) the court, upon motion of the Director of the Bureau of Prisons, or
16          upon motion of the defendant after the defendant has fully exhausted all
17          administrative rights to appeal a failure of the Bureau of Prisons to bring a
            motion on the defendant’s behalf or the lapse of 30 days from the receipt of
18          such a request by the warden of the defendant’s facility, whichever is earlier,
19          may reduce the term of imprisonment (and may impose a term of probation
            or supervised release with or without conditions that does not exceed the
20          unserved portion of the original term of imprisonment), after considering the
21          factors set forth in section 3553(a) to the extent that they are applicable, if it
            finds that--
22                 (i) extraordinary and compelling reasons warrant such a reduction; or
23                 (ii) the defendant is at least 70 years of age, has served at least 30
            years in prison, pursuant to a sentence imposed under section 3559(c), for
24          the offense or offenses for which the defendant is currently imprisoned, and
25          a determination has been made by the Director of the Bureau of Prisons that
            the defendant is not a danger to the safety of any other person or the
26          community, as provided under section 3142(g);
27   and that such a reduction is consistent with applicable policy statements issued by
     the Sentencing Commission.
28   18 U.S.C. 3582(c)(1)(A).
     ORDER GRANTING DEFENDANT’S EMERGENCY MOTION FOR
     REDUCTION OF SENTENCE ~ 3
            Case 1:15-cr-00170-SAB Document 71 Filed 04/27/20 Page 4 of 5



 1        The Court finds Defendant has exhausted his administrative remedies as
 2 required by the First Step Act. Defendant made the required request for
 3 compassionate release (CR) from the warden over 14 months ago. The statute
 4 gives the Court the opportunity to be involved 30 days after such a request is made.
 5 The statute does not require issue exhaustion as argued by the United States and
 6 even if the Court was inclined to impose that requirement, it would be futile. The
 7 Court is frustrated by the fact that the warden has apparently ignored the first
 8 request. There is nothing in the record to suggest a second request by Defendant
 9 would be treated in any other way. By ignoring these requests, the warden is
10 inviting the Court’s involvement. This Court will accept that invitation. The
11 COVID-19 pandemic requires action, and the Court is not willing to wait.
12        The Court finds that extraordinary and compelling reasons justify a sentence
13 reduction to time served. The Court does not diminish the seriousness of
14 Defendant’s conduct and it sentenced him accordingly in 2017. However, the
15 circumstances have changed in an extraordinary and compelling way. The COVID-
16 19 virus is rapidly impacting Defendant’s prison location, FCI-Terminal Island,
17 which is overcrowded. It puts everyone at risk of infection, particularly medically
18 vulnerable people such as Defendant. The BOP is no longer able to safeguard
19 Defendant’s health as before the pandemic. Defendant’s health cannot be protected
20 adequately in an overcrowded federal prison, but the safety of the community can
21 be protected in ways other than by incarcerating Defendant.
22        Releasing Defendant to serve his term of supervised release will not
23 endanger the community and will adequately punish him. He has already served 41
24 months of his sentence. Defendant was placed on pre-trial supervision pending the
25 resolution of the criminal charges. He had no infractions, demonstrating that he
26 would be able to comply with the conditions of supervised release. The Court is
27 optimistic and confident that he will do well on supervised release now. He has
28 significant family support. The way to keep Defendant from reoffending is to keep

     ORDER GRANTING DEFENDANT’S EMERGENCY MOTION FOR
     REDUCTION OF SENTENCE ~ 4
            Case 1:15-cr-00170-SAB Document 71 Filed 04/27/20 Page 5 of 5



 1 the internet out of his home, or password-protect any devices. This can be
 2 accomplished by his family and supervision from the U.S. Probation. He can also
 3 participate in sex offender treatment as soon as it is safe to do so.
 4        Accordingly, IT IS HEREBY ORDERED:
 5        1. Defendant’s Emergency Motion for Reduction of Sentence Pursuant to
 6 18 U.S.C. 3582(c) (Compassionate Release), ECF No. 65, is GRANTED.
 7        2. Defendant’s Motion to File Overlength Reply Brief, ECF No. 70, is
 8 GRANTED.
 9        3. Simultaneously herewith, the Court will enter an Amended Judgment
10 imposing a sentence of “time served.”
11        4. Defendant is subject to the conditions of supervised release previously
12 imposed. An additional condition of supervised release permits the United States
13 Probation to limit Defendant’s access to the internet, as appropriate.
14        5. The United States Marshal Service and/or the United States Bureau of
15 Prisons shall promptly release Defendant from custody.
16        IT IS SO ORDERED. The District Court Executive is hereby directed to
17 file this Order and provide copies to counsel and U.S. Probation.
18        DATED this 27th day of April 2020.
19
20
21                                 ________________________
22                                      U.S. District Judge
23
24
25
26
27
28

     ORDER GRANTING DEFENDANT’S EMERGENCY MOTION FOR
     REDUCTION OF SENTENCE ~ 5
